MEMORANDUM **
Mamie D. Hill appeals pro se the district court’s order denying her motion to reconsider the dismissal of her 42 U.S.C. § 1983 action arising out of a workplace dispute. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, *171Fiester v. Turner, 783 F.2d 1474 (9th Cir. 1986), and we affirm.
Western District of Washington Local Rule CR7(h) requires motions for reconsideration to be filed within ten judicial days of the order to which it relates. Hill’s motion was filed thirteen days after judgment was entered dismissing her section 1983 action. Consequently, the district court did not abuse its discretion in denying her motion for reconsideration as untimely. See Guam Sasaki Corp. v. Diana’s Inc., 881 F.2d 713, 715 (9th Cir.1989) (noting this court should accord broad deference to the district court’s interpretation of local rules).
Hill’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *171courts of this circuit except as provided by Ninth Circuit Rule 36-3.